NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, FIG.3A-22B with claims 1-20 in the reply filed on 2/25/2022 is acknowledged.
All claims have been identified by Applicant as reading on the elected species.  Any claims not deemed to properly read on the elected species are withdrawn for this action.
Claim Objections
Claims 17-19 are objected to because of the following informalities: claim 17 on line 4, the limitation “a vehicle theft-prevention apparatus” which should be --the vehicle theft-prevention apparatus-- to avoid duplicate limitations and further confusion.
Dependent claims 18-19 are objected due to their dependency.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	


Claim(s) 1, 8, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BOBAY et al (US 20190061692 A1).
Re claim 1. BOBAY discloses (abstract) a system (FIG.1-2), comprising: 
a vehicle theft-prevention apparatus (i.e. vehicle monitoring device 12) [0035] comprising a plurality of sensors and [0037] at least one computing device 38/40; and 
at least one server 22 in communication with the vehicle theft-prevention apparatus, the at least one server being configured to: [0012-0016, 0040]
receive an authentication request (steps 104-106 – request is considering any registration function of mobile device with server for further processing) from a particular application (i.e. vehicle monitoring software application 33) executed on a mobile device 16 comprising user credentials; [0040]
authenticate the authentication request (i.e. step 106 – server 22 locates and determines proper association with identification number for vehicle owner’s mobile device) as a particular user account, where the particular user account is associated with the vehicle theft-prevention apparatus; 
receive instructions (i.e. steps 106-108 – vehicle functions are monitored) from the particular application [0041-0043] that the mobile device has moved outside of a geofence (i.e. geofence [0007, 0041]) associated with the vehicle theft-prevention apparatus; and 
send a command (i.e. arm command message via wireless data network) to the vehicle theft-prevention apparatus to enter an armed mode. [0017]
Re claim 8. BOBAY discloses (claim 6) the system of claim 1, wherein the at least one server is further configured to authenticate the authentication request by requesting verification of a second factor (i.e. factors include vehicle monitoring device identification information and 
Re claim 11. BOBAY discloses (as for claim 1) a system (i.e. FIG.1-4 – using server to send commands), comprising:
a data store [0035]; and 
at least one computing device [0035] in communication with a vehicle theft-prevention apparatus, the at least one computing device being configured to: [0012-0016]
receive an authentication request from a particular application executed on a mobile device comprising user credentials; 
authenticate the authentication request as a particular user account, where the particular user account is associated with the vehicle theft-prevention apparatus; 
receive instructions from the particular application that the mobile device has moved inside of a geofence associated with the vehicle theft-prevention apparatus; and 
send a command to the vehicle theft-prevention apparatus to enter an unarmed mode. [0018]
Re claim 14. BOBAY discloses [0044] the system of claim 11, wherein the particular application, when executed by the mobile device, causes the mobile device to: 
receive data describing the geofence from the at least one computing device; [0041]
monitor a current position (i.e. by GPS receiver 26) of the mobile device via global positioning circuitry; 
determine that the current position has moved inside of the geofence based on the data; [0042] and 
send the instructions (step 116) that the mobile device has moved inside of the geofence to the at least one computing device (data transmitted to server 22).  
Re claim 16. BOBAY discloses (as for claim 1) a method [0012-0016], comprising: 

authenticating, via the at least one computing device, the authentication request as a particular user account, where the particular user account is associated with a vehicle theft- prevention apparatus; 
receiving, via the at least one computing device, instructions from the particular application that the mobile device has moved inside of a geofence associated with the vehicle theft-prevention apparatus; and 
sending, via the at least one computing device, a command to the vehicle theft-prevention apparatus to enter an unarmed mode. [0018]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBAY et al (US 20190061692 A1) in view of JEFFERIES et al. (US 9373201 B2).
Re claim 2. BOBAY discloses the system of claim 1, wherein the at least one computing device (an alternative embodiment includes mobile device 16 performing some or most of the functions performed by server and/or monitoring device 12 [0040, 0044]) of the vehicle theft-prevention apparatus is configured to: 
identify a command (i.e. communication data must be processed by way of wireless transceiver 28) received via one of the plurality of sensors (i.e. data transceiver 28 of sensors 26, 28). 
However, BOBAY fails to explicitly disclose:
determine at least one product associated with the command; and 
send a request to the server to initiate an order for the at least one product from at least one ecommerce system.
JEFFERIES teaches (abstract) in a similar field of invention (FIG.3) a vehicle access and monitoring system used for rental/share functions of vehicles (i.e. FIG.6-9 – functions performed on site with vehicle and user interaction at the time of vehicle pickup), wherein at least on theft-prevention apparatus (i.e. FIG.11 – control module 101) is installed within vehicle with 
One of ordinary skill in the art would understand that JEFFERIES suggests processing data between mobile device(s), in-vehicle devices and remote servers, as taught by BOBAY for the purpose of completing transactions such as vehicle rental reservations using proper payment confirmations, to then allow authorized users to access and use a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the functions of performing a product order command as taught by JEFFERIES in order to provide a proper method of ensuring proper user authentication, correct vehicle ordered/reserved, and user payment completion before allowing user access to vehicle for rental/sharing purposes.
Re claim 3. However, BOBAY fails to explicitly disclose:
the system of claim 2, wherein the at least one computing device is further configured to:
receive the request to initiate the order for the at least one product from the at least one ecommerce system; 
determine at least one payment credential associated with the particular user account; and 
generate the order for the at least one product with the at least one ecommerce system using the at least one payment credential.
JEFFERIES includes various functions required (FIG.6-9) for the proper authentication and authorization of vehicle usage including receive the request to initiate (c.16, ll.47-65 – steps 1001-1005) the order for the at least one product from the at least one ecommerce system, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the functions for performing the order processing as taught by JEFFERIES in order to provide a proper method of ensuring proper user authentication, correct vehicle ordered/reserved, and user payment completion before allowing user access to vehicle for rental/sharing purposes.
Re claim 4. However, BOBAY fails to explicitly disclose:
the system of claim 2, wherein the at least one computing device is configured to identify the command by analyzing at least one of: 
an audio stream for a voice command from an audio sensor or a video stream for a gesture from a video sensor.
JEFFERIES teaches (c.20, ll.21-28) that similarly functioning computing devices 162 can include audio or video sensors, as is common with computing devices with monitoring displays.
One of ordinary skill in the art would understand that conventional computing device as used by JEFFERIES and BOBAY can include at least both audio and video sensors capable of interpreting voice or gesture commands by a user interacting with computing device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding audio/video sensing functions as suggested by JEFFERIES in order to provide additional means of user communication for commands.
Re claim 5. However, BOBAY fails to explicitly disclose:
the system of claim 1, wherein the at least one computing device of the vehicle theft- prevention apparatus is configured to: 
detect a near-field communication device within range of the vehicle theft-prevention apparatus; 
receive a request for payment from the near-field communication device; 
authorize the request for payment; and 
perform payment wirelessly of the requested payment.  
JEFFERIES further teaches (abstract) wherein the at least one computing device can interact using a near-field communication device within range (FIG.9 – steps 1001-1002), wherein receive a request for payment from the near-field communication device (by way of process in FIG.6-9); authorize the request for payment (i.e. authorizing request for payment would be processed by steps 1003 thru 1009); and perform payment wirelessly of the requested payment (FIG7 – c.16, ll.23-28).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the functions for performing the order processing as taught by JEFFERIES in order to provide a proper method of ensuring proper user authentication, correct vehicle ordered/reserved, and user payment completion before allowing user access to vehicle for rental/sharing purposes.
Re claim 6. However, BOBAY fails to explicitly disclose:
the system of claim 5, wherein the at least one computing device of the vehicle theft- prevention apparatus is configured to generate a user interface on a display associated with the vehicle to authorize the request for payment.
JEFFERIES includes various functions required (FIG.6-9) for the proper authentication and authorization of vehicle usage including generating a user interface for display associated with vehicle rental request functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try generating a user interface for display as in order to provide a proper method for user to interact with the system for vehicle rental for instance.
Re claim 7. However, BOBAY fails to explicitly disclose:
the system of claim 5, wherein the at least one computing device of the vehicle theft- prevention apparatus is configured to send a request for payment credentials to the at least one server.  
JEFFERIES further teaches (abstract) wherein the at least one computing device can (FIG.9 – steps 1001-1002), assist to authorize the request for payment (i.e. authorizing request for payment would be processed by steps 1003 thru 1009); and perform payment wirelessly of the requested payment (FIG7 – c.16, ll.23-28).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the functions for performing the order processing as taught by JEFFERIES in order to provide a proper method of ensuring proper user authentication, correct vehicle ordered/reserved, and user payment completion before allowing user access to vehicle for rental/sharing purposes.
Re claim 20. BOBAY as modified by JEFFERIES discloses (as for claim 3) the method of 16, further comprising: 
receiving, via the at least one computing device, a request from the vehicle theft- prevention apparatus to initiate an order for at least one product from an ecommerce system; 
determining, via the at least one computing device, a payment credential associated with the particular user account; and 
generating, via the at least one computing device, the order for the at least one product with the ecommerce system using the payment credential.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBAY et al (US 20190061692 A1) in view of BURY (US 20090270143 A1).


However, BOBAY fails to explicitly disclose:
the system of claim 1, wherein the vehicle theft-prevention apparatus further comprises: 
a first portion of a body; 
a second portion of the body, the first portion configured to rotate about the second portion; and 
a locking mechanism embedded within the second portion.
BURY teaches the use of a mobile device holder [0010] wherein such holder includes a first body which allows rotation of a second body (FIG.3) supported by the first body, which also includes a locking mechanism [0027] to secure the mobile device properly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adopting the body structure as taught by BURY in order to obtain a mobile device structure capable of being installed within vehicle which can rotate and be locked in place for security.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBAY et al (US 20190061692 A1) in view of BURY (US 20090270143 A1) further in view of PALMER et al. (US 5474348 A).
Re claim 10. However, BOBAY as modified by BURY fails to explicitly disclose:
the system of claim 9, wherein the vehicle theft-prevention apparatus further comprises a slip clutch mechanism configured to prevent the locking mechanism from further engaging from rotation in a first direction relative to the second portion based on a magnitude of force applied.
PALMER teaches (abstract) the function of using a slip clutch mechanism configured to operate in a similar fashion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a slip clutch mechanism as taught by in order to prevent locking mechanism from engaging from rotation as needed by structural design.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBAY et al (US 20190061692 A1) in view of RICCI (US 20140306799 A1).
Re claim 12. However, BOBAY fails to explicitly disclose:
	the system of claim 11, wherein the user credentials comprise a biometric component.
RICCI teaches (abstract) in a similar field of invention, vehicle intruder alert detection and indication, wherein [0007-0009] user credentials comprise biometric components [0124, 0222, 0226] for determining identity.
One of ordinary skill in the art understands that biometric data can be used for user credentials for any type of identification purposes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using biometric components for user credentials as taught by RICCI in order to improve the way for user identity to be properly determined.
	Re claim 13. However, BOBAY fails to explicitly disclose:
the system of claim 11, wherein the data store comprises a plurality of user accounts associated with a plurality of vehicle theft-prevention apparatuses.  
RICCI teaches (abstract) in a similar field of invention, vehicle intruder alert detection and indication, wherein a server data store (FIG.2) comprises plurality of user accounts [0125] associated with different vehicles [0130] which would include a plurality of vehicle theft-prevention apparatuses corresponding to each vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adapting the system for use with plural users and vehicles each with their own theft-prevention apparatuses as taught by RICCI in order to .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBAY et al (US 20190061692 A1) in view of GUPTA (US 20190206002 A1).
Re claim 15. BOBAY further discloses [0041] the geofence boundary can be user-selectable using software 33.
However, BOBAY fails to explicitly disclose:
the system of claim 11, wherein the at least one computing device is further configured to: 
cause a user interface to be rendered on the mobile device, the user interface comprising a portion of a map; and 
receive a selection of an area of interest on the map, wherein the geofence comprises the area of interest.
GUPTA teaches (abstract) in a related field of invention [0015] wherein a server supplies data for a mobile device, such that a geofence map is displayed on the mobile device for user interaction.
[0015] Embodiments of the present disclosure disclose, a system for facilitating property based transactions and preloading the property content performed by an apparatus for displaying a plurality of property content on a local handheld device, the system includes: a display unit, a preloading controller, and a preloading performing unit, including a display region of the plurality of properties. In operation, the displaying of the web content is performed by the display unit with preloading an application in a memory of a mobile computing device based on data stored in a remote server, one or more processors, and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the system to display the plurality of properties, including instructions that are executable to configure the system to perform at least the following: profiling of the viewing user to identify authenticity of the viewing user and the viewing user connected to a plurality of other users via a communication network, listing of a plurality of properties for the property based transactions based on multiple property verification parameters, drawing a freehand parameter contour on a property map displayed to the viewing user, by the user device, automatically generating a geofence for the freehand parameter contour based on geographical location and popping a plurality of geofence properties based on tagging with a related address data field of listed the plurality of properties, requesting, by the user device, information from the server based on a plurality of property parameters to create an interface to view the listing of the plurality of geofence properties, retrieving the plurality of properties based on the plurality of property parameters, determining as to whether the plurality of properties match the information requested by the user device, selecting at least one property from the plurality of properties by the user device and legal verification of the selected at least one property by receiving portions of a document image in an electronic form retrieved from a document database of the server. Requesting, by the user device, to schedule site visit of the selected at least one property, determining as to whether site visit of the selected at least one property feasible based on a plurality of site visit parameters, requesting, by the user device, to 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the feature using an interface on mobile device to display geofence map so that a user could see map as taught by GUPTA in order to select or manipulate geofence properties as suggested by BOBAY.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Particularly claim 17 is not shown properly by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/22/2022